DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-6, filed February 27, 2019, which are pending in this application.
Drawings
The drawings are objected to because Fig. 3 shows multiple separate parts (the safety helmet with cord holder attachments and a single cord holder attachment) but no bracket or connection line is drawn to indicate how all parts are within Fig. 3.  Examiner respectfully suggests separating Fig. 3 into Fig. 3A and Fig. 3B.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: capsule opening 14a from para. 0019 is not in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see footer of p. 1 of the specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Examiner suggests removing the information in the footer and adding it to an Information Disclosure Sheet.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 4 recites, “wherein the capsules are made of an elastic material.”  However, the written description as originally filed discloses the earplugs and the cord being elastic in para. 0020 but does not disclose the capsule as being an elastic material.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 should recite, “wherein each cord holder attachment defines a through hole wherein the cord [[in]] is passed through.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitation(s) is/are: “securing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 (and claims 3-6 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite as it “a safety helmet that defines two apertures, each aperture being positioned on the helmet so that they will correspond to a user's left and right ears when the safety helmet is placed on the user's head….”  The pronoun “they” is used in line 3 and it is unclear as to exactly what structure “they” is referring to.  Further, assuming they is referring to the apertures, it is unclear if both apertures correspond to the left and right ear or if one aperture corresponds to a left ear and one corresponds to a right ear.  Examiner respectfully suggests amending to recite, “a safety helmet that defines two apertures, a first aperture of the two apertures being positioned on the helmet so that the[[y]] first aperture will correspond to a user's left and , and a second aperture of the two apertures being positioned on the helmet so that the second aperture will correspond to the user’s right ear when the safety helmet is placed on the user’s head….”
Claim 1 is indefinite as it recites, “a pair of capsules, each capsule is secured within each aperture of the safety helmet….”  It is unclear if both capsules are in each aperture such that a first and second capsule are in both the first and second apertures, or if a first capsule is in a first aperture and a second capsule is in a second aperture.  Based on suggested language above, Examiner respectfully suggests amending to recite, “a pair of capsules, wherein a first capsule of the pair of capsules is secured within the first aperture of the safety helmet, and wherein a second capsule of the pair of capsules is secured with the second aperture of the safety helmet.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brauner (US 2009/0199326), in view of Milioto (US 2011/0113529) as evidenced by Moreau (US 2016/0183620), and further in view of Montesi (US 4276657).

Brauner does not expressly disclose wherein the safety helmet defines two apertures, each aperture being positioned on the helmet so that they will correspond to a user's left and right ears when the safety helmet is placed on the user's head, the safety helmet has a plurality of cord holder attachments attached within an inner circumference of the safety helmet; a pair of capsules, each capsule is secured within each aperture of the safety helmet.
Milioto teaches safety helmets wherein the safety helmet (70) helmet defines two apertures (78, shown in Fig. 7, only one 78 is shown however, it is well known that standard safety helmets have an aperture like 78 and both sides of the hard hat as evidenced by Moreau, see Figs. 1-2 of Moreau), each aperture being positioned on the helmet so that they will correspond to a user's left and right ears when the safety helmet is placed on the user's head (as seen in Fig. 7 of Milioto and Fig. 2 of Moreau, apertures 
Brauner and Milioto teach analogous inventions in the field of accessories attached to safety helmets.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add apertures and a capsule to the safety helmet of Brauner as taught by Milioto since “Many construction worksite accidents are caused by misplacing… articles that workers need to carry” (para. 0003 of Milioto) and therefore there is a need “to provide a clip for holding articles that is removable locked on a hard hat with a slot” (para. 0006 of Milioto).
The combined system of Brauner and Milioto discloses one capsule, but does not expressly disclose a pair of capsules secured within each aperture of the safety helmet.   However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an additional capsule that secures in the other aperture in order to add additional storage options for the worker so that they may hold additional needed accessories such as rulers, pens, and the like (see para. 0002 of Milioto), and since such a modification would amount to a mere 
The combined system of Brauner and Milioto does not expressly disclose the safety helmet has a plurality of cord holder attachments attached within an inner circumference of the safety helmet.
Montesi teaches a safety helmet (12) having a plurality of cord holder attachments (30) attached within an inner circumference of the safety helmet (as can be seen in Fig. 2 which shoes a bottom view of the helmet where each 30 is attached to the inner side of helmet around the circumference).
Brauner, Milioto, and Montesi teach analogous inventions in the field of safety helmets with attached accessories.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of cord holder attachments to the modified system of Brauner as taught by Montesi in order to maintain the cord “attached during movement... between protective and non-protective positions” (see col. 1, lines 10-13 and 40-45 of Montesi).
Regarding claim 2, the combined system of Brauner, Milioto, and Montesi discloses comprising a pair of flaps (22 of Milioto), each flap is attached to each capsule (10’’ of Milioto, see Figs. 2 and 7 of Milioto) and each flap is designed to cover an opening of the capsule (at 22 of Milioto at least partial covers the opening created in 10’’ when 22 is opened, see Fig. 3 of Milioto).
Regarding claim 3, the combined system of Brauner, Milioto, and Montesi discloses all the limitations of claims 1 and 2, but does not expressly disclose wherein each capsule is conical.  However, it would have been obvious to one having ordinary 
	Regarding claim 4, the combined system of Brauner, Milioto, and Montesi discloses all the limitations of claims 1-3, and discloses wherein the capsules (10’’ of Milioto) are made of a deformable cushion material (such as 40A/40B, see para. 0048 of Milioto) but does not expressly disclose wherein the capsules are made of an elastic material.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the material of the capsules of the modified system of Brauner of an elastic material as deformable cushion materials are known to be made of open cell foams such as polyurethane which readily available and is a material that has some elasticity and is known to provide durability and support.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding claim 5, the combined system of Brauner, Milioto, and Montesi discloses wherein the cord (100/28/28’ of Brauner) is made of an elastic material (see para. 0072 of Brauner where at least 28 can be elastic).
Regarding claim 6, the combined system of Brauner, Milioto, and Montesi discloses wherein each cord holder attachment (30 of Montesi) defines a through hole 

    PNG
    media_image1.png
    554
    727
    media_image1.png
    Greyscale

Annotated Fig. 24 (Brauner)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shown are safety systems analogous to Applicant’s instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph. D. whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732